Order entered December 23, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00958-CV

                          LAKEITH AMIR-SHARIF, Appellant

                                           V.

        TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                        ORDER
        We GRANT appellant’s December 18, 2014 second motion for an extension of time to

file a reply brief TO THE EXTENT that appellant shall file a reply brief by JANUARY 30,

2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE